Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-21-00006-CV

                                 IN RE CESAR ORNELAS, PLLC,
                Cesar Ornelas, II, Eduardo D. Kosturakis, and Victor Chavez, Relators

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 20, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus and motion for temporary relief. For

writs of mandamus, a relator has the burden to file a petition and record showing “the trial court

abused its discretion and that no adequate appellate remedy exists.” In re H.E.B. Grocery Co.,

L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam). Having reviewed the

mandamus petition and record, we conclude relators have not satisfied their burden. Accordingly,

we deny the petition and motion for temporary relief. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2020-CI-22424, styled Joanna Gabriela Gutierrez v. Cesar Ornelas Law,
PLLC, Cesar Ornelas, II, Eduardo Kosturakis, and Victor Chavez, pending in the 150th Judicial District Court, Bexar
County, Texas, the Honorable Larry Noll presiding.